            Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 1 of 28




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                           :
 SENATOR GENE YAW, SENATOR                 : No. :21-cv-00119-PD
 LISA BAKER, and THE                       :
 PENNSYLVANIA SENATE                       :
 REPUBLICAN CAUCUS, in their               :
 official legislative capacities and as    :
 trustees of the natural resources of the  :
 Commonwealth of Pennsylvania,             :
 DAMASCUS TOWNSHIP, DYBERRY :
 TOWNSHIP, CARBON COUNTY, and :
 WAYNE COUNTY, in their official           :
 capacities and as trustees of the natural :
 resources of the Commonwealth of          :
 Pennsylvania,                             :
                                           :
                             Plaintiffs,   :
                                           :
 v.                                        :
                                           :
 THE DELAWARE RIVER BASIN                  :
 COMMISSION,                               :
                                           :
                             Defendant.    :


                         FIRST AMENDED COMPLAINT
         Senators Gene Yaw, Lisa Baker, and the Pennsylvania Senate Republican

Caucus (the “Senate Plaintiffs”), in their official legislative capacities and their

concomitant capacities as trustees of the natural resources of the Commonwealth of

Pennsylvania, together with the Township of Damascus, Township of Dyberry,

Carbon County, and Wayne County (the “Municipal Plaintiffs”), in their official



{02051952;v3 }
              Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 2 of 28




capacities as trustee of the Commonwealth’s natural resources, submit this

Complaint for Declaratory Relief and aver as follows:

                              PRELIMINARY STATEMENT

         1.       This is a declaratory action pursuant to the Federal Declaratory

Judgment Act, see 28 U.S.C. § 2201, concerning the scope of power granted to

Defendant Delaware River Basin Commission (the “Commission”) pursuant to an

interstate compact.

         2.       Specifically, Plaintiffs seek a declaration that the Commission’s

prohibition of the construction and operation of wells natural gas extraction

violates the terms of the Delaware River Basin Compact (the “Compact”), see

Exhibit A, which is the exclusive source of the Commission’s authority.

         3.       Alternatively, to the extent the prohibition is found to be valid

exercise of authority conferred on the Commission by the Compact, Plaintiffs seek

a declaration that the prohibition constitutes a regulatory taking without just

compensation under the Fifth Amendment to the United States Constitution.

                              JURISDICTION AND VENUE

         4.       This action arises under an interstate compact and, hence, raises a

federal question over which this Court has jurisdiction pursuant to 28 U.S.C. §

1331.




{02051952;v3 }                              2
              Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 3 of 28




         5.       Further, this Court has supplemental jurisdiction over the state law

claims, as they are so related to federal questions that they form part of the same

case or controversy.

         6.       Venue is proper in the Eastern District of Pennsylvania under 28

U.S.C. § 1391(b).

                                         PARTIES

The Senate Plaintiffs

         7.       Senators Gene Yaw and Lisa Baker are members of the Senate of

Pennsylvania, which is one of the two chambers in the General Assembly vested

with the exclusive legislative power of the Commonwealth of Pennsylvania.

         8.       Senator Yaw is a duly elected member of the Pennsylvania Senate

from the 23rd Senatorial District and serves as the Chairman of the Senate

Environmental Resources and Energy Committee, which, under the Rules of the

Senate, is a standing committee responsible for overseeing matters related to the

Commonwealth’s natural resources.

         9.       Senator Baker is an elected member of the Pennsylvania Senate who

represents the 20th Senatorial District, spanning approximately 2,581 square miles;

approximately half of Senator Baker’s legislative district is situated within the

geographic region over which the Commission claims jurisdiction.




{02051952;v3 }                             3
            Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 4 of 28




         10.     The Pennsylvania Senate Republican Caucus is a subsidiary body of

the Senate created pursuant to the chamber’s constitutional authority and is tasked

with performing essential legislative functions, as well as administrative business

on behalf of the Senate.

         11.     The Caucus consists of twenty-eight members and, thus, represents

the majority of the chamber’s membership.

The Municipal Plaintiffs

         12.     Damascus Township is a political subdivision of the Commonwealth

located in Wayne County and governed by the Second Class Township Code, see

53 P.S. §§ 65101, et seq.

         13.     Dyberry Township is a political subdivision of the Commonwealth

located in Wayne County and governed by the Second Class Township Code, see

53 P.S. §§ 65101, et seq.

         14.     Carbon County is a political subdivision of the Commonwealth

governed by the County Code, see 16 P.S. §§ 101, et seq.

         15.     Wayne County is a political subdivision of the Commonwealth

governed by the County Code, see 16 P.S. §§ 101, et seq.

The Commission

         16.     The Commission is an interstate agency created by the Compact for

the purpose of carrying out the agreement.



{02051952;v3 }                           4
            Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 5 of 28




         17.     The Commission draws its authority solely from the Compact and

only has such powers as were expressly ceded to it by the participating states.

                                     BACKGROUND

The Legislative Power of the Commonwealth

         18.     Under the Pennsylvania State Constitution, the Commonwealth’s

primary lawmaking power is vested in the General Assembly, consisting of the

Senate and the House of Representatives. See Pa. Const. art. II, § 1.

         19.     The legislative power—which, under the Pennsylvania State

Constitution, is the power to make, alter, and repeal laws—may neither be

delegated nor transferred to any other governmental unit, body, or authority.

         20.     Nevertheless, the General Assembly may assign the authority and

discretion to execute or administer laws, provided, however, that the delegation is

accompanied by adequate standards to guide and restrain the exercise of those

powers.

         21.     Furthermore, several provisions of Article I of the State Constitution

limit the exercise of legislative authority, including, as relevant herein:

                 a. Section Ten, which provides that “private property [shall not] be

                    taken or applied to public use, without authority of law and without

                    just compensation being first made or secured.” Pa. Const. art. I, §

                    10;



{02051952;v3 }                            5
            Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 6 of 28




                 b. Section Twelve, providing that “[n]o power of suspending laws

                    [may] be exercised unless by the Legislature or by its authority[;]”

                    Pa. Const. art. I, § 12; and

                 c. Section Seventeen, which prohibits the General Assembly from

                    enacting any law “making irrevocable any grant of special

                    privileges or immunities[.]” Pa. Const. art. I, § 17.

         22.     The rights enumerated in Article I are enshrined “[t]o guard against

transgressions of the high powers which [the people of the Commonwealth] have

delegated” and, thus, are “excepted out of the general powers of government and

shall forever remain inviolate.” Pa. Const., art. I, § 25.

         23.     The Senate consists of fifty Senators elected from equally apportioned

districts, who, upon taking the oath of office, are organized into two separate

caucuses—majority and minority—according to the two principal political party

affiliations (i.e., Republican and Democratic).

         24.     As such, the Pennsylvania Senate Republican Caucus is one of two

integral constituent subparts of the Senate that has existed as part of the chamber’s

formal organizational structure since 1857.

         25.     At the beginning of each legislative session, the Senate adopts certain

rules for conducting the chamber’s legislative and administrative business.




{02051952;v3 }                             6
            Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 7 of 28




         26.     Among other things, the extant rules vest all standing committees,

including the Senate Environmental Resources and Energy Committee, chaired by

Senator Yaw, with certain specific powers relative to the subject matter within

their purview.

Plaintiff’s trustee obligations under the Environmental Rights Amendment

         27.     Pursuant to the Environmental Rights Amendment to the

Pennsylvania Constitution (the “ERA”), see Pa. Const. art. I, § 27, the public

natural resources of the Commonwealth are held in trust for the benefit of the

people (the “Trust”).

         28.     The corpus of the Trust consists of the natural resources and all funds

derived from their sale or lease.

         29.     As trustees, both the Senate Plaintiffs and Municipal Plaintiffs—like

all political subdivisions in the Commonwealth—cannot allow the Trust’s corpus

to be managed in a manner inconsistent with the ERA.

         30.     In order to prevent diminution of the Trust’s corpus, the Senate

Plaintiffs and Municipal Plaintiffs may bring and defend actions that impact the

Trust, and take reasonable steps to increase the value of the Trust’s assets.

         31.     The General Assembly’s constitutionally enshrined trustee

obligations—like its legislative powers—may not be delegated or relinquished.




{02051952;v3 }                            7
            Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 8 of 28




The Compact

         32.     In 1961, the Commonwealth of Pennsylvania and the States of

Delaware, New Jersey, and New York (the “Member States”), upon the enactment

of concurrent legislation by their respective legislatures and approval of the United

States Congress, executed the Compact.

         33.     The execution of the Compact was the culmination of a decades-long

effort by the Member States to develop a cohesive approach for regulating water

use within the Basin.

         34.     In Pennsylvania, that effort commenced in 1923, when the General

Assembly authorized and directed the Governor to designate three commissioners

to negotiate such an agreement, see Act of May 24, 1923, P.L. 448, No. 239,

codified at 46 P.S. § 251, ultimately resulting in the formation of the now-defunct

Interstate Commission on the Delaware River Basin.

         35.     Following further negotiations and examination of the relevant issues,

including extensive and public hearings before the Senate Committee on Forests

and Waters, Game and Fish—which was the predecessor to the standing committee

chaired by Senator Yaw—the Compact was ratified by the Commonwealth of

Pennsylvania upon the enactment and codification of Senate Bill 350. See

generally S.B. 350, 145th Leg., Reg. Sess. (1961), codified at 32 P.S. § 815.101

(adopting the Compact by the General Assembly).



{02051952;v3 }                            8
            Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 9 of 28




         36.     By its terms, the Compact is based on the mutual factual findings and

judgment of the respective “legislative bodies” of the Member States, including

that of the General Assembly. See Compact, § 1.3 (“The legislative bodies of the

respective signatory parties hereby find and declare[.]” (emphasis added)).

         37.     The overarching purpose of the Compact is to facilitate unified

approach for managing the water resources within the Delaware River Basin (the

“Basin”), which encompasses approximate 13,539 square miles of land within the

Member States.

         38.     As summarized in Section 1.3(e):

         [i]n general, the purposes of this compact are to promote interstate
         comity; to remove causes of present and future controversy; to make
         secure and protect present developments within the state; to encourage
         and provide for the planning, conservation, utilization, development,
         management and control of the water resources of the basin; to
         provide for cooperative planning and action by the signatory parties
         with respect to such water resources; and to apply the principle of
         equal and uniform treatment to all water users who are similarly
         situated and to all users of related facilities, without regard to
         established political boundaries.

Compact, § 1.3(e).

         39.     Consistent with the planning responsibilities outlined above, the

Commission may review “projects” having “a substantial effect on the water

resources of the [B]asin[.]” Compact, § 3.8.

         40.     In turn, the two material terms—“project” and “water resources”—are

defined as follows:

{02051952;v3 }                            9
           Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 10 of 28




         ‘Project’ shall mean any work, service or activity which is separately
         planned, financed, or identified by the commission, or any separate
         facility undertaken or to be undertaken within a specified area, for the
         conservation, utilization, control, development or management of
         water resources which can be established and utilized independently
         or as an addition to an existing facility, and can be considered as a
         separate entity for purposes of evaluation.

Compact, § 1.2(g).

         ‘Water resources’ shall include water and related natural resources
         in, on, under, or above the ground, including related uses of land,
         which are subject to beneficial use, ownership or control.

Compact, §1.2(i).

         41.     Furthermore, Section 14.14, titled “Condemnation Proceedings,”

authorizes the Commission “to acquire by condemnation the fee or any lesser

interest in lands, lands lying under water, development rights in land, riparian

rights, water rights, waters and other real or personal property within the basin for

any project or facility authorized pursuant to this compact.” Compact, § 14.14(a).

         42.     Notably, however, Section 14.14(a) expressly precludes the

Commission from condemning any “property of a signatory party.” Id.

         43.     In addition, the power to condemn may only be exercised in

accordance with “the provisions of an applicable Federal law,” or, in its absence,

“such general state condemnation law as may be in force in the signatory state in

which the property is located.” Compact, § 14.14(b).




{02051952;v3 }                          10
           Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 11 of 28




         44.     Over 5.5 million Pennsylvanians reside within the Basin and more

than half of the Basin (approximately 6,422 square miles) is located within the

territorial boundaries of the Commonwealth of Pennsylvania.

         45.     Municipal Plaintiffs are one of several dozen Commonwealth political

subdivisions subsumed by the Basin.

         46.     Each Municipal Plaintiff owns parcels of land within the Basin.

         47.     In addition, the Commonwealth owns substantial land within the

Basin, including twenty-three state parks and several state forests.

The Marcellus Shale Formation and the Basin

         48.     The Marcellus Shale Formation (the “Formation”) is a geological

configuration housing significant natural gas reserves.

         49.     A vast swath of the Commonwealth, including approximately 2,338

square miles encompassed by the Basin, overlaps with the Formation.

         50.     According to the United States Geological Survey, a federal agency

that functions under the United States Department of Interior, the Pennsylvania

territory located within the Basin that overlaps with the Formation alone holds an

estimated $40 billion in natural gas reserves.

         51.     After technological advancements in high-volume hydraulic fracturing

led to development of a commercially viable method for extracting natural gas

from the Formation, the Pennsylvania General Assembly enacted a detailed



{02051952;v3 }                           11
           Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 12 of 28




regulatory scheme (1) overseeing the installation and operation of such gas wells

(hereinafter referred to as “Unconventional Wells”), and (2) providing for payment

of various fees for their construction and/or operation. See Act No. 13 of Feb. 14,

2012, P.L. 87 (“Act 13”), 58 Pa.C.S. §§ 2301-2318; 3201-327.

         52.     Among other things, under Act 13’s rubric, all fees for the

development of Unconventional Wells are deposited in the Unconventional Gas

Well Fund (the “Well Fund”).

         53.     In addition to his general oversight responsibilities relative to all

matters pertaining to the Commonwealth’s natural resources, as chairman of the

Senate Environmental Resources and Energy Committee, Senator Yaw has a

specific statutory duty and right to receive a detailed annual report of the Well

Fund’s expenditures. See 58 Pa.C.S. § 2314(h).

         54.     The Well Fund is administered by the Treasury Department and its

proceeds are distributed annually in accordance with statutory directives.

         55.     Under the statutorily prescribed funding formula, more than half of

the Well Fund’s annual revenue is distributed to the various municipalities where

Unconventional Wells are located, for certain uses expressly enumerated in Act 13.

See 58 Pa.C.S. § 2314(g).




{02051952;v3 }                             12
           Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 13 of 28




         56.     The Well Fund’s remaining revenue is allocated for conservation-

related uses and other purposes generally consistent with the Commonwealth’s

trustee obligations.

         57.     Since 2012, the Well Fund has generated approximately $1.7 billion

for State and municipal governments.

         58.     In 2019, for instance, over $200 million was distributed from the Well

Fund, with municipalities receiving over $109 million.

         59.     As a notable example and useful reference for comparison, during that

same year, over $ 5.7 million was disbursed to municipalities in Susquehanna

County, which abuts Wayne County to the east, but is located outside the Basin.

         60.     Although Municipal Plaintiffs’ low population density and terrain

renders them particularly well-suited for natural gas exploration and extraction, the

Commission’s moratorium and now prohibition, as set forth below, see ¶¶ 78-97

infra, has precluded Wayne County and Damascus Township, as well as other

municipalities within the Basin, from participating in the Marcellus-related

economic development made available to neighboring areas.

         61.     Of the remaining funds in the Well Fund in 2019, over $72 million

was transferred to the Marcellus Legacy Fund—a statutory fund that may be used

for purposes pertinent to the environment, see 58 Pa.C.S. § 2315(a.1), $6 million

was appropriated to the Pennsylvania Department of Environmental Protection, see



{02051952;v3 }                           13
           Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 14 of 28




58 Pa.C.S. § 2314 (c.1)(3), and $1 million was appropriated to the Fish and Boat

Commission, see id. at § 2314(c.1)(1).

         62.     As such, the growth of the Well Fund has directly and materially

benefited the Trust by increasing the size of its corpus and advancing its purpose.

         63.     In addition to the revenue generated for State and municipal

governments, between 2010 and 2018, natural gas producers have paid

approximately $10 billion in royalties directly to Pennsylvania landowners.

         64.     Indeed, between 2006 and 2017, a single natural gas producer (Cabot

Oil and Gas) had paid over $1 billion in royalties to landowners in Susquehanna

County.

         65.     Notably, prior to the Commission’s moratorium, countless landowners

within the Basin had negotiated and/or executed leases with natural gas producers

for the construction of Unconventional Wells, but as a result of the Commission’s

moratorium, they have been unable to derive any revenue from such agreements.

         66.     For instance, a group of landowners in Wayne County expended

approximately $750,000 in legal fees to negotiate a lease that was estimated to

yield over $187 million during its term, but as result of the Commission’s

moratorium, the contract became ineffectual and, thus, was terminated.

         67.     By preventing the construction of Unconventional Wells within the

Basin, the Commission is not only interfering with the reasonable investment-



{02051952;v3 }                           14
           Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 15 of 28




backed expectations of the landowners, but also directly and substantially

impairing the growth of the Trust’s assets.

         68.     The General Assembly has also enacted legislation enabling the

Commonwealth to execute leases for the mining or removal of Marcellus shale gas

from state-owned land, provided that it is in the best interest of the

Commonwealth. See, e.g. 71 P.S. §§ 1340.302(a)(6) & 1340.303(a)(9).

         69.     Indeed, the Commonwealth has leased State lands for natural gas

extraction since 1947.

         70.     Under the ERA, all natural gas reserves located in parcels owned by

the Commonwealth or any of its political subdivisions, including funds derived

from their sale or lease, are part of the Trust’s corpus.

         71.     Thus, the natural gas reserves of the twenty-three state parks and

numerous state forests within the Basin are part of the Trust’s corpus.

         72.     Similarly the natural gas reserves within parcels owned by Municipal

Plaintiffs are part of the Trust’s corpus.

         73.     Notably, Senator Baker’s expansive legislative district includes

several state parks and forests located within the Basin.

         74.     All monies collected from such leases are deposited in the Oil and Gas

Lease Fund (the “Lease Fund”), which, in turn, is transferred to the Environmental

Stewardship Fund, the Hazardous Sites Cleanup Fund, or appropriated for other



{02051952;v3 }                           15
           Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 16 of 28




uses comporting with the Commonwealth’s obligations as trustee of its natural

resources under the ERA. See 72 P.S. § 1601.2-E.

         75.     The comprehensive statutory scheme outlined in Paragraphs 48-56

supra, was enacted in a valid exercise of the General Assembly’s legislative

authority and in furtherance of its trustee obligations.

         76.     Under the ERA, the Lease Fund and the Marcellus Legacy Fund are

part of the Trust’s corpus and, thus, the Senate Plaintiffs and Municipal Plaintiffs

have a fiduciary duty to prevent their diminution.

         77.     Furthermore, the General Assembly has substantial discretion in

determining the specific allocation of the money in the above-referenced funds—

i.e., the Well Fund, the Marcellus Legacy Fund, the Lease Fund, the

Environmental Stewardship Fund, and the Hazardous Sites Cleanup Fund—albeit

subject to certain restrictions stemming from its trustee duties.

The Commission’s de facto moratorium on natural gas extraction.

         78.     Notwithstanding the foregoing legislative enactments, since 2010, the

Commission has categorically prohibited natural gas extraction within the Basin.

         79.     The Commission has maintained that its blanket ban on the

construction or operation of natural gas wells within the Basin, which it has

described as a de facto moratorium, is a valid exercise of its power under Section

3.8 of Compact to regulate “projects” utilizing “water resources.”



{02051952;v3 }                           16
           Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 17 of 28




         80.     The moratorium was first instituted by way of a notice letter and

enforced by fiat from 2010 until February 25, 2021.

The Commission’s regulatory prohibition on natural gas extraction.

         81.     On February 25, 2021, the Commission voted to adopt proposed

regulations memorializing the ban set forth in the moratorium. See Exhibit B (to

be codified at 18 C.F.R. §§ 440.1, et seq.).

         82.     The newly adopted regulations contain a blanket prohibition on high

volume hydraulic fracturing within the Basin. See id. at § 440.3.

         83.     The newly adopted regulations also amend the existing regulations

governing the classification of projects for review under Section 3.8 of the compact

and include a new provision providing that, regardless of whether a project is

expressly excluded from review, “any project or class of projects that in the view

of the Commission could have a substantial effect on the water resources of the

basin may . . . be subject to the requirement for review under Section 3.8 of the

Compact.” See id. at § 401.35.

         84.     As a practical matter, the Commission’s prohibition suspends law

within the Commonwealth—a power reposed exclusively in the General Assembly

under Article I, Section 12 of the Pennsylvania Constitution.

         85.     More specifically, the Commission has displaced and/or suspended

the Commonwealth’s comprehensive statutory scheme within the Basin and



{02051952;v3 }                           17
           Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 18 of 28




attempted to exercise legislative authority exclusively vested in the General

Assembly.

         86.     If valid, the Commission’s interpretation of the Compact to support

the adoption of these regulations wholly nullifies any present or future legislative

action purporting to adopt any laws inconsistent with the prohibition and, thus,

constitutes a grant of an irrevocable privilege in violation of Article I, Section 17

of the Pennsylvania Constitution.

         87.     Furthermore, because it is difficult to conceive of any activity that

does not require the use of water, the Commission’s interpretation of Section 3.8 of

the Compact, as set forth in the new regulations, potentially subsumes every

undertaking within the Basin.

         88.     The Commissions construct, therefore, deprives over five million

citizens of the Commonwealth residing within the Basin of the right to be governed

by laws enacted by their duly-elected representatives and, concomitantly, subjects

them to the dictates of the unelected Commission on a potentially unlimited

number of matters.

         89.     In this regard, it bears noting that Compact may be modified or

repealed only by concurrent legislation by each of the Member States and, thus, the

political remedies ordinarily available for curbing administrative or executive

overreach are illusory—if not wholly unavailable.



{02051952;v3 }                            18
           Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 19 of 28




         90.     In consequence, the Commission’s present exercise of authority

significantly dilutes the right of citizens in the Commonwealth of Pennsylvania to

choose their own officers for governmental administration.

         91.     The Commission’s prohibition interferes with the ability of the Senate

Plaintiffs and Municipal Plaintiffs to manage and act in the Trust’s best interests

and precludes them from exercising their constitutionally imposed fiduciary duties

relative thereto.

         92.     Furthermore, because the original moratorium, which has now been

firmly entrenched by the newly adopted regulations are the overriding obstacle to

the development of Unconventional Wells within the Basin, the Commission’s

actions in this regard have directly and significantly reduced the amount of revenue

derived from impact fees and deposited in the Well Fund.

         93.     As such, the Commission has not only interfered with Plaintiffs’

management of the Trust, but it has also directly and substantially injured the

Trust’s corpus.

         94.     Separate and apart from violating rudimentary precepts of the

tripartite form of government, in applying the prohibition to property owned by the

Commonwealth, the Commission has engaged in a regulatory taking of the

Commonwealth’s public natural resources and appropriated the Trust’s corpus.




{02051952;v3 }                           19
           Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 20 of 28




         95.     In addition to harming the Trust, the Commission has also deprived

Municipal Plaintiffs of their right to benefit from the Well Fund.

         96.     While the Commission’s arrogation of the Trust was improper from

its inception, its deleterious effects have come into renewed focus in light of

Governor Wolf’s prolonged shutdown of the economy in response to COVID-19.

         97.     In consequence of the resulting economic downturn, the

Commonwealth and Municipal Plaintiffs are facing significant budgetary

shortfalls, impairing their ability to fund governmental programs and fulfill their

trustee obligations under the ERA.

                                         COUNT I
                 (Ultra vires and violation of Section 3.8 of the Compact)

         98.     Plaintiffs incorporate the foregoing paragraphs as if fully set forth

herein.

         99.     Because the Compact is treated as a contract between the Member

States, all disputes relating to its terms are judicially assessed under settled

principles of contract law.

         100. Applying this precept, the Compact is a binding contract between the

Member States, which became operative after concurrent legislative enactments by

their respective state legislatures. See 32 P.S. § 815.101(1.3); accord Compact, art.

I, Sec. 1.3.




{02051952;v3 }                            20
           Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 21 of 28




         101. In addition, the Compact expressly outlines the factual findings of the

state legislature of each of the Member States—including the Pennsylvania

General Assembly—and clearly states that its terms represent the policy judgment

of the respective legislative bodies.

         102. Given that the Compact is a quintessential legislative contract, the

Senate Plaintiffs stand in privity of contract in this action and are entitled to

maintain such claims and advance such argument as any party to an ordinary

contract.

         103. In imposing the prohibition, the Commission has exceeded the scope

of authority granted under the plain language of Section 3.8 of the Compact and

attempted to exercise powers that the General Assembly did not—and, indeed,

could not—transfer.

         104. Furthermore, insofar as the Compact is materially ambiguous in this

regard, the Commission’s interpretation is untenable under the settled rules of

construction because it is inconsistent with the intent of the parties and course of

performance between them.

         WHEREFORE, Plaintiffs respectfully seek a declaration form this Court that

the Commission’s prohibition within the Basin exceeds the power granted to it by

the Compact.




{02051952;v3 }                          21
           Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 22 of 28




                                 COUNT II
 (Regulatory Taking in Violation of the Compact’s Express Terms, the United
               States Constitution, and the State Constitution)

         105. Plaintiffs incorporate the foregoing paragraphs as if fully set forth

herein.

         106. The Fifth Amendment to the United States Constitution provides that

private property shall not “be taken for public use, without just compensation.”

U.S. Const. amend. V (the “Takings Clause”).

         107. The Takings Clause applies not only to a physical taking of property,

but also to governmental regulations that substantially diminish the economic

value of land or significantly hamper its economically beneficial use.

         108. Similarly, Article I section 10 of the Pennsylvania Constitution

provides, in pertinent part that, “private property [shall not] be taken or applied to

public use, without authority of law and without just compensation being first

made or secured.” PA. Const. art. I § 10.

         109. The safeguards established under Article I, Section 10 of the

Pennsylvania State Constitution is equal to—or greater than—the protections

afforded under the Takings Clause.

         110. Because the prohibition prohibits the Commonwealth from executing

leases for the extraction of natural gas from state-owned land within the Basin, it is

a regulatory taking of the Trust without just compensation.



{02051952;v3 }                          22
           Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 23 of 28




         111. As such, the adoption of the regulations establishing the prohibition

relative to the Trust constitutes a condemnation of “property of a signatory state”

in violation of the limited “grant of power of eminent domain” under Section 14.14

of the Compact.

         112. Moreover, separate and apart from the restrictions imposed by the

plain language of the Compact, given the strong presumption in favor of preserving

the constitutionality of interstate compacts and against calling into question the

constitutionality of legislative actions, the Member States could not have intended

to vest the Commission with the power of imposing a prohibition in violation of

the Takings Clause and Article I, Section 10 of the Pennsylvania State

Constitution.

         WHEREFORE, Plaintiffs respectfully request that this Court enter an order:

(a) declaring that the Compact does not authorize the imposition of the prohibition,

as such an interpretation would permit an unconstitutional regulatory taking under

the Fifth Amendment of the United States Constitution and Article I, Section 10 of

the Pennsylvania State Constitution, rendering the Compact illegal; or (b) declaring

the Commission’s prohibition a taking requiring provision of just compensation for

the diminution of the economic value of the property seized under the Fifth

Amendment of the United States Constitution and Article I, Section 10 of the

Pennsylvania State Constitution.



{02051952;v3 }                         23
           Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 24 of 28




                                        COUNT III
                   (Illegal Exercise of the Power of Eminent Domain)

         113. Plaintiffs incorporate the foregoing paragraphs as if fully set forth

herein.

         114. By foreclosing the only commercially viable method for natural gas

extraction, the Commission has:

                 a. deprived the Marcellus Shale gas of all economic use and, thus,

                    effectively appropriated the property interest of individual

                    landowners in those minerals; and

                 b. exponentially diminished the value of property situated within the

                    Basin-Marcellus overlapping region and interfered with the distinct

                    investment-backed expectations of countless landowners.

         115. The Commission’s prohibition, therefore, constitutes a regulatory

taking of private property, which is separate and apart from its taking of property

owned by the Commonwealth described in Count II.

         116. However, in effecting such a regulatory taking the Commission has

exceeded the limited scope of eminent domain powers granted to it under Section

14.14 of the Compact.

         117. Furthermore, because the power of eminent domain is vested

exclusively in the General Assembly and may only be exercised pursuant to an




{02051952;v3 }                           24
           Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 25 of 28




express grant of legislative authority, by imposing the prohibition, the Commission

has unlawfully attempted to exercise the Commonwealth’s legislative power.

         WHEREFORE, Plaintiffs respectfully request that this Court enter an order

declaring that: (a) the Commission’s prohibition is an unauthorized attempt to

exercise the General Assembly’s power of eminent domain and exceeds the limited

power of condemnation granted to it under the Compact; or (b) declaring the

Commission’s prohibition is a regulatory taking authorized by Section 14.14 and,

thus, must be effectuated in accordance with the process set forth therein.

                                COUNT IV
(Violation of the Republican Form of Government Clause of the United States
                                Constitution)

         118. Plaintiffs incorporate the foregoing paragraphs as if fully set forth

herein.

         119. Article IV, Section 4 of the United States Constitution guarantees a

republican form of government to all States.

         120. The central feature of a republican form of government is the right of

the people to choose their own officers for governmental administration and pass

laws in virtue of the legislative power reposed in representative bodies.

         121. By usurping legislative and regulatory authority existing under the

constitutional framework of the Commonwealth of Pennsylvania—and replacing

state law with the dictates of a notice issued by an unelected official employed by



{02051952;v3 }                          25
           Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 26 of 28




an interstate agency—the Commission has deprived 5.5 million Pennsylvanians of

their ability to choose their laws and governmental structure, thereby violating the

Guarantee Clause.

         122. As a result of the Commission’s violation of the Guarantee Clause, the

Commission has also palpably and substantially diminished the legislative powers

of the Senate Plaintiffs, as well as the legislative and executive powers of

Municipal Plaintiffs.

         123. In light of the strong presumption against unconstitutional legislative

acts and in favor of preserving the constitutionality of interstate compacts, the

Member States could not have intended to vest the Commission with the power of

imposing a prohibition in violation of the Guarantee Clause.

         WHEREFORE, Plaintiffs respectfully request that this Court enter an order

declaring that: (a) the Compact does not authorize the imposition of the prohibition

, as such an interpretation would violate Article IV, Section 4 of the United States

Constitution and render the Compact illegal; or (b) Section 3.8 of the Compact

violates Article IV, Section 4 of the United States Constitution and, therefore, is

invalid.




{02051952;v3 }                          26
           Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 27 of 28




                                       Respectfully submitted,

                                       /s/ Matthew H. Haverstick
                                       Matthew H. Haverstick. (No. 85072)
                                       Joshua J. Voss (No. 306853)
                                       Shohin H. Vance (No. 323551)
                                       Samantha G. Zimmer (No. 325650)
                                       KLEINBARD LLC
                                       Three Logan Square
                                       1717 Arch Street, 5th Floor
                                       Philadelphia, PA 19103
                                       Phone: (215) 568-2000
                                       Email: mhaverstick@kleinbard.com
                                             jvoss@kleinbard.com
                                             svance@kleinbard.com
                                             szimmer@kleinbard.com

                                       Counsel for the Senate Plaintiffs

                                       /s/Jeffrey S. Treat
                                       Jeffrey S. Treat, Esq. (No. 37069)
                                       926 Court Street
                                       Honesdale, PA 18431
                                       Phone: (570) 253-1209
                                       Email: svance@kleinbard.com

                                       Counsel for Plaintiffs Damascus Township,
                                       Dyberry Township, and Wayne County*




{02051952;v3 }                       27
           Case 2:21-cv-00119-PD Document 29 Filed 03/31/21 Page 28 of 28




                                       /s/Daniel S. Miscavige
                                       Daniel A. Miscavige, Esq., O.F.S.
                                       GILLESPIE, MISCAVIGE &
                                       FERDINAND LLC
                                       3 East Butler Drive Suite 102
                                       Drums, Pa 18222
                                       Phone: (570) 235-2770 (direct)
                                       Email: dam@gmlawoffices.com

                                       Counsel for Plaintiff Carbon County*


*Application for pro hac vice admission forthcoming

Dated: March 31, 2021




{02051952;v3 }                       28
